Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on January 29, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing correction filed July 6, 2020 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 14-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a pair of garage door openers” on line 2 of claim 12 render the claims indefinite because it is unclear if the pair of garage door openers includes the garage door opener set forth in claim 1 for a total of two garage door openers or if the opener set forth above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoltenberg (US 6719033).  Stoltenberg discloses a powered garage door opener for operating a garage door between an open position and a closed position, said powered garage door opener comprising:
an electric motor and geartrain assembly 42 including an electric motor, as set forth on line 11 of column 4 and shown by wires in figure 2, and a reduction gearset 58, 60, and the sprocket in the assembly 42 driven by said electric motor; and 
a control module (not shown, but see column 4, lines 39-44) electrically coupled  to said electric motor and geartrain assembly for controlling selective actuation of said electric motor and geartrain assembly, wherein said electric motor and geartrain assembly includes a pass-through output shaft (labeled below) having opposite open ends and defining a drive aperture extending through the pass-through output shaft and which is adapted to be coupled to a garage door shaft 44 such that the garage door shaft can extend through both open ends of the pass-through output shaft to drive the garage door between the open and the closed positions of the garage door, wherein said pass-through output shaft is driven by said reduction gearset for rotating said pass-through output shaft to provide power actuation of the garage door;
wherein the garage door opener is adapted for installation on an end segment of the garage door shaft 44 wherein the end segment of the garage door shaft is disposed at a location outside of a space defined between opposite guide rails 12 that support the garage door for travel between the open position and the closed position (claim 1);
wherein said garage door opener is adapted to be slidingly installed onto either end of the garage door shaft 44 such that either end of the garage door shaft may be 
wherein a pair of said garage door openers, each having said control module, are adapted to be installed side-by-side on one end the garage door shaft 44 or disposed on both the one end and an opposite end of the garage door shaft 44, and wherein said respective control modules of said pair of garage door openers may be simultaneously controlled by a control signal (claim 12);
wherein the pass-through output shaft is coupled to the garage door shaft by sliding the powered garage door opener over an end segment of the shaft (claim 24);
wherein the garage door shaft 44 has a circular cross-section in a segment that is disposed axially within the pass-through output shaft (claim 27);
wherein the garage door shaft 44 is a unitary structure that extends continuously between opposite ends thereof, wherein the opposite ends are adapted to be disposed on opposite sides of the space defined between the opposite guide rails 12 (claim 28).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoltenberg (US 6719033).  Stoltenberg discloses a garage door assembly having a powered garage door opener for operating a garage door between an open position and a closed position, comprising: 
a garage door shaft 44 including a first end shaft segment (not numbered, but shown in figure 1B) and a second end shaft segment (not numbered, but shown in figure 1B), the first end shaft segment defining a first end of the garage door shaft and 
a pair of guide rails 12 disposed at each end shaft segment, the pair of guide rails adapted to support opposite sides of a garage door G during travel of the garage door between the open position and the closed position, wherein the pair of guide rails define an open space therebetween; 
at least one pulley 50 mounted to said shaft and wherein a cable 52 wound on said pulley connects said garage door shaft 44 to said garage door G such that rotation of said garage door shaft results in movement of said garage door; and 
at least one garage door opener having an electric motor, as set forth on line 11 of column 4 and shown by wires in figure 2, and geartrain assembly 58, 60, and the sprocket in the assembly 42, wherein said electric motor and geartrain assembly includes a pass-through output member (labeled below) defining a drive aperture (not shown) extending through the pass-through output member and which is adapted to be coupled to said garage door shaft 44 to drive said garage door between the open position and the closed position, and wherein said pass-through output member is driven by said electric motor and geartrain assembly for rotating said pass-through output member to provide power actuation of said garage door;
wherein the garage door shaft extends fully through the drive aperture of the pass-through output member; 
wherein the garage door opener is disposed outside of the open space defined between the pair of guide rails (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claims 1, 11, 12, 24, 27 and 28 above, and further in view of Mullet et al. (US 2003/0192657).  Mullet et al. discloses a powered garage door opener including a coupler unit 54, 70 adapted to be installed on and secured to a garage door shaft 31 prior to installation of the garage door shaft into with a pass-through output shaft 53 and to drivingly engage said pass-through output shaft (claim 2);
wherein said pass-through output shaft 53 includes at least one internal drive projection 52 extending into said drive aperture, and wherein said coupler unit 54, 70 defines at least one external drive projection (not numbered, but comprising the teeth of the drive wheel) for drivingly engaging said at least one internal drive projection (claim 5);
wherein an aperture extends fully through the pass-through output shaft 53 when the pass-through output shaft is installed in the garage door opener, wherein at least a portion of a coupler unit 54, 70 extends fully through the aperture (claim 21);
wherein the garage door opener is configured for installation onto a coupler unit 54, 70 that is adapted to be attached to the garage door shaft 31, wherein the pass-
wherein the pass-thru output shaft 53 is coupled to the garage door shaft 31 by sliding a powered garage door opener 10 over an end segment of the shaft and onto the coupler unit 54, 70 (claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the powered garage door opener of Stoltenberg with a powered garage door opener of Mullet et al. to reduce the amount of space required for the powered garage door opener and to provide a more reliable means of moving the garage door by eliminating the chain drive system.
The limitations of claim 23 have been treated as product-by-process limitations and, as such, are anticipated by the product, as set forth above.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claims 1, 11, 12, 24, 27 and 28 above, and further in view of Schatz et al. (US 9234377).  Schatz et al. discloses powered garage door opener for operating a garage door between an open position and a closed position, said powered garage door opener including a main housing 30 adapted to be mounted to a garage wall wherein an electric motor (not numbered, but disposed within the housing 60) and a geartrain assembly 76, 80 and a control module 54 are mounted within said main housing (claim 7);

wherein said electric motor and geartrain assembly includes a secondary housing 60 mounted within said main housing 30, and wherein said electric motor is sealed within said secondary housing (claim 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoltenberg with a housing, as taught by Schatz et al., to improve the aesthetics of the garage door opener.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claims 1, 11, 12, 24, 27 and 28 above, and further in view of Mullet et al. (US 2003/0075288).  Mullet et al. discloses a garage door opener wherein a gear ratio associated with a reduction gearset W, 54 allows an electric motor 51 to be back-driven for permitting manual actuation of the garage door as set forth on lines 9-12 of paragraph 33 (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoltenberg with a gear ratio, as taught by Mullet al., to enable a user to open the garage door during a power outage.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claims 1, 11, 12, 24, 27 and 28 above, and further in view of Beaumont (US 1348691).  Stoltenberg discloses a pulley 50 spooling a cable 52 .
However, Beaumont discloses a two piece pulley guard assembly 11 installed to surround a portion of a pulley 8 to inhibit de-spooling of a cable 9 when tension is reduced on said cable (claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoltenberg with a pulley guard assembly, as taught by Beaumont, to prevent the cable from unwantedly de-spooling from the pulley.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claim 14 above.
Stoltenberg is silent concerning first and second garage door openers.’
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the garage door shaft with at least two of the garage door assemblies of Stoltenberg since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, and to enable the garage door assembly to operate large sized garage doors.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltenberg as applied to claims 14 above, and further in view of Beaumont (US 1348691).  Stoltenberg discloses a pulley 50 spooling a cable 52 mounted to the garage .
However, Beaumont discloses a two-piece pulley guard assembly 11 installed to surround a portion of at least one pulley 8 to inhibit de-spooling of a cable 9 when tension on said cable is reduced (claim 18); wherein said two-piece pulley guard includes an upper guard segment 11 and a lower guard segment 11 interconnected with at least one mounting fastener 10 (claim 19); wherein said two-piece pulley guard includes a mounting bracket 15 attachable to a garage wall, and wherein said upper guard segment includes a bracket retainer 13 slideable along said mounting bracket 15 to provide position adjustment relative to the garage wall (claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Stoltenberg with a pulley guard assembly, as taught by Beaumont, to prevent the cable from unwantedly de-spooling from the pulley.
It should be noted that the use of the pulley guard assembly of Beaumont with the garage door assembly of Stoltenberg would require the mounting of the pulley guard assembly to one of the walls of the garage.

Allowable Subject Matter
Claims 3 and 4 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a coupler unit comprising a 

Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a coupler unit adapted for installation on the garage door shaft, wherein the coupler unit is slidingly received in the pass-through output shaft after installation on the garage door shaft, wherein the coupler unit is radially split into first and second parts that attach to the garage door shaft as set forth in claim 26.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634